    2Q.19-~06 11 :28                    PAUL WEISS 212 373 2909 >>              ~I~ ouJ oJo~




                                                                                           ,, t'':r:<. SHI\JY
                                                                                           ..'            ., ..,. r                       H

                                                    st
                                         UNITED ATES DISTRICT COURT
                                        SOUTHERN: DISTRICT OF NEW YORK
                                                                                          /j ,·,;
                                                                                                 pOC#::
                                                                                                         i RU011CALLY .FlLl:.1.1


                                                                                                 DATE:-1.-~E-D-~..;,.·_...,~'-t::~:::==
                                                                                                                                          I
                 IN THE MATTER OF AN APPiICATION TO BRING
                 PERSONAL ELECTRONIC D:&VICES OR GENERAL
                 PURPOSE COMPUTING DEVlCES INTO THE
                 COURTHOUSES OF THE SOUTHERN DISTRICT OF
                 NEW YORK FOR USE IN A PlOCEEDING OR TRIAL



                                The following Ordef is subject to the definitions, obligations and

                restrictions imposed pursuant to St~nding Order Ml0-468, as Revised. Upon submission

                of written application to this Courti it is hereby:

                                ORDERED that thf following attorneys and other persons are authorized
                                                        '
                                                        I

                to bring the Personal Electronic Divices and General Purpose Computing Devices

                (collectively, "Devices") listed be]pw into the Courthouse for use in a proceeding or trial
                                                    !


                in the action captioned State of New York, et al. v. Deutsche Telekom AG, et al., No.
                                                    I
                                                    I

                19-cv-05434-VM-RWL. The dates for which such authorization is provided are

                December 6, 2019 to January 3, 2~20.




                 Jonathan Kanter (Partner - Paul, :weiss,          l mobile phone w/ power supplies;
                 Rifkind, Wharton & Garrison U,P)                  1 tablet w/ power supplies


I                Amy Barton (Counsel - Paul, Wbiss,
                 Rifkind, Wharton & Garrison LtP)
                                                                   1 mobile phone w/ power supplies;
                                                                   1 laptop w/ power supplies

l                Brandon Kressin (Associate - Nul, Weiss,
                 Rifkind, Wharton & Garrison L~P)
                                                                   1 mobile phone w/ power supplies;
                                                                   1 laptop w/ power supplies
I
l
I                                                              1


l
2019-12-06 11:28
 11!1\1   . . . . .,
                                               PAUL WEISS 21,           j(j   LYUY   77   ~I~   UUJ   UJU~




                        Andrew Reich (Associate - Paul, Weiss,              1 mobile phone w/ power supplies;
                        Rifkind, Wharton & Garrison LLP)i                   1 laptop w/ power supplies
                                                                    I


                        Michael Olsen - Counsel, Altice             I
                                                                            1 mobile phone w/ power supplies;
                                                                            1 laptop w/ power supplies
                                                                    I


                        Rebecca Baneman - Counsel, Alti¢e                   I mobile phone w/ power supplies;
                                                                            1 laptop w/ power supplies
                                                                I




                                      The attorneys identifj.ed in this Order must present a copy of this Order

                       when entering the Courthouse. Bringing any authorized Devices into the Courthouse or
                                                            I


                       its Environs constitutes a certificati?n by the attorney that he or she will comply in all

                       respects with the restrictions and obligations set forth in Standing Order Ml 0-468, as

                       Revised.

                       SO ORDERED.

                       Dated:   k ~fr2019.
                                                                                          VICTOR MARRERO
                                                                              UNITED STATES DISTRICT JUDGE




                                                                        2
    2019-12-06   11:28                                       PAUL WEISS 212 373                         2909 >> ll~ OU~                     OJO~
          -...:_



                                                                                                                             MATTHEW W. ABBOTT               ~A.T~ICK N KARSNITZ
         PAUL, WEISS. Rl FKlN D, \\'lHA RTON 6f C.,.A.RRI~QN I.LP               1
                                                                                                                             ECWA,._D T, ACt<E.RMA.N
                                                                                                                            .JACOB A.. AOLE~STtlN
                                                                                                                                                            .JOHN C: KENNE:CY
                                                                                                                                                            DAI.AN KIM
                                                                                                                            JUSTIN ANDER.SON                 KVLI! J. l{IMF'L.ER
                                                                      UNIT 52011, FORTUN'!! FINANCIALCENT&R                 ALLAN J. A.Rf'F'A.              .A.LAN W KOflNBERG
         1285 AVENUE OF THE AMERICAS                                                                                         ROBi'.PtT A ATKINS              OANIEL J t<flAMe"
                                                                                     5 DONGSANHu.-.N Z.HONGLU               DAVID J, BALL                   OAVIO K. LAkHDHIR
         NEW YORI<, NEW YORK I 00\ 9-6064                                                                                   :SCOTT A BA.FISH AV             JOHN E.. LANOE
                                                                  C.HA.OVANCJ 01:tTRJCT, 9£UING 10002.0, CHINA
                                                                                                                             J"AUl.. M BASTA                GR'tGOI\Y,.. LAUfE.P.
         ·rt:L!:PHONE. t2.12• 373-:!IOOO                                         tTE.l.EPHOHE 1&6· 101 SB28•G300            JOHN F. BAUGHMAN                e!JUAN C. LAVIN
                                                                                                                            J ST!'.VEN !SAUGHMA.N           XIA.OVU GREG !..IU
                                                                                                                            LYNN 8, BAYARO                  LORETTA !: LYNC.1-1
         LJ..OYO K. GAl'\,,__l.tioN 11fi'l46•1991•                                                                          CRAIC A BCHSON                  JEFf'I\EY 0. MAR.ELL
                                                                     HONG KON~ Cl..UE9 BUILDINO l!TH r'l.0:0"-                                              MAflCO V, MASOTTl
         AANOOL.PH ?: P'AUL 11 U46• I 9~6)                                                                                  MITCHELL L. EiE,tG
                                                                                  3A C.HATE.R K06-.0. CENTRAL               MARKS. 8£1<GMAN                 CAVID W. MAYO
         ~lt-10N H. ftlf"KINO       t1950-ISl951                                                                            0.AVIC M. e-aRHICK              ELJZABETH R. MCCO~t-1
                                                                                                        HOf'i() KONG        JOSEPH J BIAL                   JEAN M. MC.\..OUGHl..:N
         1.0UISS WEISS             119Z7•1g~01
         ~OHN F WHARTON            1l92,-IQ77)
                                                                                    TELE PHONf.   ,as.:z,~8..S&-0300        BRUCE; BlR.E.N801M              ALVARO ME:.MBIIHLL EA.A.
                                                                                                                            H CHi=\ISTOPHER BOEHNING        MAl'tl< f', MENl)EtSOH'N
                                                                                                                            ANO'l!LO 80NVINO                CLAUDINE MEIUOITt·l'·GOUJON
                                                                                                                            ROBERT BPl:iTTON                WILLIAM!! MICHAEL
                                                                                                   ALDtft. CASTLE           o,wto w.   BROWN                JUOIE N~ SHOFtTl!LL."'
                                                                                                10 NOBLE: STREET            SUSANNA. M BUERGEL              CA'THE.'UNZ NYA~ADV
                                                                                                                            .JESSICA S CA~EY                JANE B, O'SRIS.:N
                                                                         LONO$N EC2V 1'JU, UNllEO KING COM                   DA.VlD CARMONA                 ALEX YOUNG l'I.. OH
                                                                                T[l.E.P-HONE. 144 201 ?307 1800             GEOFJr'Flf!Y f\ CHEPIGA         SRAD l'l. OKUN
                                                                                                                            e-L.L~N N. CHING                KELLEY D, J'A.111\keR
         W7'1T!:R'S Dl"EGT PlA.L NUMS!;;R,                                                                                  WILL.IAH J,., CLARE:MAN         L.IND5AY S. PA.flK5
                                                                                                                            LEWIS ft CLAYTON                V._Lf;ft:lf: £, AAOWA.NER
                                                                                   FUKOl<U SElM!I euit•. OlNGo              VAHONNES- CLl!:ARY              JEF'Fft:£Y J. P.ECH!.,._
         (202) 223-7317                                                        2•z VCHISAIWAICHO ~-C:HOM:£                  JAY COH~N
                                                                                                                            KELLEY A.. CORN 1S1-1
                                                                                                                                                            C.A.I\L L.. REl5Nf.ft
                                                                                                                                                            LO .. IN ~ Rr!.ISNER
                                                                         CHrvopA•KU. TOKV-0 100·001 I, JAPAl'i              CHRlSTOPHER J CUMMINOS          J!..ANkt£    ~   RHE?:..,
         WRIT'Ejq;'S PIP.ECT f'ACSIMll.l:                                      TEL~PHONC: ca,-.9} 3!5;:"1-.e 101            THOMAS V, DE LA BASilDC Ill     WAL.Tl.~ G, RICCIARDI
                                                                                                                            Af\lE.L J Op;c:1·(~L.!:f.A.UM   WALlEA l\lE.MAN
                                                                                                                            AL!C'E IIELlSLE EATON           RICHA.RC " R05EN
                                                                                                                            ,d,,.NORE.W J. t.:HRL.ICH       AN0Rt:W N. ROSENBt':RG
         (202) 204-7359                                                             TOl'IONTO-COMJNION CENTl'U~             G"EGORY A EZRINQ
                                                                                                                            R05S A. F°IELOSTON
                                                                                                                                                            JfJ!>TIN ROSENBERG
                                                                                                                                                            JACQU~LIN[. f' RUBIN
                                                                            77 klNG 5"1'1'1'CE.T WE6T SU(TE3100                                                               ,ucx~
                                                                                                                            ANDR.t:W <:, F'INCH             CriARL£JJ F ..    AUL~-
                                                                                                       P.O.   eox   22.i,   BRAD J. F'INX'!LSTEIN           RAPHAEL M. RUSSO
                                                                                                                            BRIAN P FINNEGAN                ELlZAS£TH M. SA.CKST'ED'ER
                                                                                     -rOR.ONT'O~ ONTARIO J,,1SK 1 JS        RoaE'"TO FIN? I                 JEF'FAEY D SAFEA$TEIN
         jkanter@paulweiss.com                                                       TELEr'tiONE 1.4 I 01 !04·05.20         PE1EPI t. F"JSCH
                                                                                                                            HARJitJS F'lSCkM'AN
                                                                                                                                                            Jt,F'FRE'Y D. $.A.I-IUE.LS
                                                                                                                                                            TERRYE. SCHIMEK
                                                                                                                            MA.RTIN f'I..Ut,1~N.8A.UM       K!.NNE1'H M. SCH.NEJOl!J=I.
                                                                                              ~001 K STREET, NW
                                                                                                                            ANOREW J. FOLEY                 AOEICrtT    e.
                                                                                                                                                                      SCHUMCP\
                                                                                                                            ANO~EW J FOAMAN•                JOHN M. SC.OTT
                                                                                WASHINGTON, DC 20006- \047                  HAl'I.Rl!I. ft. FREIOUS         BRIAN SC:Pt:tVANI
                                                                                                                            CHP\.15TOi-t-lc.J\ 0. 1"RE.Y    l(AI\INON I'.,. SHANMUGA.M~
                                                                                  T!:Lll!!.'.PHONE 1202., 2.23·7300         MANUEL S fRE.Y                  QA.VIC Ft S1CULA~
                                                                                                                            ANDREW L. GAINES                AU OR:A J. SOLOWAY
                                                                                                                            K£NNETH A. GA..Ll..0            SCOT'l' M. SONTAG
                                                                           SQOi DELAVIARE. AVCNU£'. SUIT! :!.00             MlCHAtL E:, 0£:ATZMAN           SAl'iAH !STASNY
                                                                                                                            ADAM M. GIYEAT1.                T.AR,UtJ M   $TEW/It.RT
                                                                                             r-ceT orf'JCE eox ,2           SALVAiORE GOGLJO"t-4ELLA        E:AIC ALAN S'TDN'E
                                                                                    Wll-MJNOTON. DE 1 !!;IS90-003a          NEIL GOLDr-.lAN                 AIDAN SYNNOTT
                                                                                                                            MAT'i'HEW 8 G0t..05TElN         RICHARD C, TAR.LOWE
                                                                                     TE.LE.PHONE 1.30:?I 6S!!h,1Je10        ROSERTO J, GONZ.A.LEZ•          MONICA K, T.HUFU•IONO
                                                                                                                            CA.THUUNE: L GOODALL            DANIEL J, TOAL
                                                                                                                            f:f\lC GOODl50N                 LAURA. C 'tUF1ANO

                              December 6, 2019                                                                              ~~~~'£~    t· tgl8cf,:/"'
                                                                                                                            BRIANS GR]EVE
                                                                                                                                                            CON.RAC VAN LOGGER.£Nse f\C
                                                                                                                                                            LIZ.AM VELAlOUEl
                                                                                                                                                            MICHAEL VOGEL
                                                                                                                            UOI 01'\0rM~N                   RAMY J. WA.HB£H
                                                                                                                            NICHOLAS G~00MBl\10CE           LA.W~~HCt G WE~
                                                                                                                            BRUCE. A.. GUTENPLAN            TK£0POR! V. W!.LLS, Jf\
                                                                                                                            A.LAN 5, HAU"£RJN               LINDSEY L Wl£R.SMA
                                                                                                                                           •
                                                                                                                            CLAUDIA ttAM ltPtMA.N
                                                                                                                            Bfll.AN S. HERMANN
                                                                                                                                                            :nt::V"?:N J Wll.-1.IAMS
                                                                                                                                                            LAWRENCE I. WITOORCH1G
                                                                                                                            MIC.HE.Lt Hl,.SHMAN             MARI'( B·, WLAZLO
                                                                                                                            DA\'10 5 t1UNTINGTON            JULIA TARVER MA.SON WOOD
                                                                                                                            A.MR.A.N HU5S?IN                J!.NNU"ER H, WU
                                                                                                                            LORETTA J.. IF'P-OLITO          BETTYVAP•
                                                                                                                            JAAEN JANGH'ORBA.NI             JOllDAN E YAJl\tTT
                                                                                                                            8RIAN M· JANSON                 KAYE N YOSHINO
                                                                                                                            ..JEJ-1 C. JOHN$ON              TONa Y\J
                                                                                                                            MEREDITH J. KANE                TRACEY A ZJ..C.C.ONE
                                                                                                                            JONATH.A.N S. l<.ANTER          TAtJRl.E M, :ZE.ITZER
                                                                                                                            BF\AO S. KAR~                   T R.DBERT ZIX.HOWSKl,JR,




                              By Fax

                              The Honorable Victor Marrero
                              Daniel Patrick Moynihan
                              United States Courthouse
                              500 Pearl Street
                              New York, NY 10007-1312
.                                                    Re: State ofNew Yoirk, el al. v. Deutsche Telekom AG, et al.,

I                                                              No. 19-cv~05434-VM-RWL (S.D.N.Y.)


I                             Dear Judge Marrero:


I
                                             Pursuant to Standint Order Ml 0-468, as Revised, we write to request that
                              the Court enter the attached proposed order granting permission for non-party Altice
                              USA, Inc. ("Altice") cmmsel to bring various electronic devices into the courthouse for
                              use in preparation for and during tbe trial of this case, including in connection with
.
1
                              representing a witness at trial .

I                                           Accordingly, Altice respectfully requests the following, as set forth in the
                              attached proposed order:
I
2019-12-06 11:28                   PAUL WEISS 212 373 2909 »            [It:'. ~u:, 0.)o~                I   -,   -
 ~   ~




      PAUL, WEIS~. RIFK[ND, WHARTON & GARRISON LU
                                                                                                     2


                           Specifically, in advan¢e of trial, which is set to begin on December 9,
            2019, Altice requests that the Court pennit Altice counsel to bring their mobile phones,
            laptop computers or tablets, and chargers into the Courthouse during and throughout trial.
            We thank Your Honor for your consijderation and attention to this matter.

                                                   Respectfully submitted,
                                                      j,--d~             f     9.

                                                   Jonathan S. Kanter


             cc: Counsel of Record
